Title: From Thomas Jefferson to Christian Baehr, 14 August 1791
From: Jefferson, Thomas
To: Baehr, Christian



Sir
Philadelphia Aug. 14. 1791.s

If either now or at any time hence you can find a superfine French cloth, of the very dark blue which you know I wear, I will be obliged to you to make and send me a coat of it. Furnish me also if you please a pair of black silk and a pair of black sattin breeches. I will take care, on receiving your accounts always to find an opportunity of remitting you the amount. I am Sir Your very humble servt.,

Th: Jefferson

